Exhibit 16.1 GEORGE STEWART, CPA 316 17th AVENUE SOUTH SEATTLE, WASHINGTON 98144 (206) 328-8554FAX(206) 328-0383 April 28, 2010 Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C. 20549 Commissioners: We have read the statements made by Registrant, which we understand will be filed with the Securities and Exchange Commission, pursuant to item 4.01 of Form 8-K, as part of the Form 8-K of Registrant dated April 28, 2010.We agree with the statements concerning our Firm in such form 8-K. Sincerely /s/ George Stewart George Stewart, CPA
